ORDER

¶ 1 The application by Carroll Fisher, Insurance Commissioner, for this court’s command that would stay the trial proceedings now set to begin on 27 September 2004 at 1:30 p.m. before the Oklahoma State Senate sitting as a court of impeachment is denied. Powell v. McCormack, 395 U.S. 486, 89 S.Ct. 1944, 1956, 23 L.Ed.2d 491 (1969); Bond v. Floyd, 385 U.S. 116, 87 S.Ct. 339, 349-350, 17 L.Ed.2d 235 (1966); State ex rel. Trapp v. Chambers, 1923 OK 943, 96 Okl. 78, 220 P. 890; State of Oklahoma ex rel. Oklahoma Bar Association v. Gasaway, 1993 OK 133, 863 P.2d 1189.
¶ 2 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 23rd DAY OF SEPTEMBER, 2004.
¶ 3 OPALA, V.C.J. and LAVENDER, HARGRAVE, KAUGER, WINCHESTER and EDMONDSON, JJ., concur; WATT, C.J., disqualified.